Case 2:06-cv-05455-MCA-AME Document 731 Filed 12/23/19 Page 1 of 2 PageID: 10759




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  N.V.E., INC.,                                                   Civil Action No.
                                                            2:06-cv-05455 (MCA)(LDW)
         Plaintiff,

                      v.                                         NOTICE OF
                                                              MOTION TO VACATE
  JESUS J. PALMERONI, a/k/a JOSEPH
  PALMERONI, VINCENT ROSARBO,
  NATIONAL RETAIL CONSULTING
  GROUP, INC., AMERICAN WHOLESALE
  DISTRIBUTION, INC., GLOBAL
  MARKETING & SALES GROUP, LLC,
  and VAR CONSULTING, INC.

         Defendants.


         PLEASE TAKE NOTICE that on a date to be set by the Court, the undersigned,

  attorneys for Plaintiff N.V.E., Inc. (“Plaintiff”), shall move before the Honorable Madeline Cox

  Arleo, United States District Judge, for an Order vacating the portion of the September 21, 2011

  Order granting Defendant Jesus Palmeroni’s application for an adverse inference instruction.

         PLEASE TAKE FURTHER NOTICE that in support thereof, Plaintiff will rely upon

  the Certification of James W. Boyan III, Esq. with attached exhibits and the brief submitted

  herewith.

                                              PASHMAN STEIN WALDER HAYDEN, P.C.
                                              A Professional Corporation
                                              Attorneys for Plaintiff N.V.E., Inc.

                                       By:     /s/ James W. Boyan III
                                             James W. Boyan III
                                             21 Main Street – Suite 200
                                             Hackensack, NJ 07601
                                             jboyan@pashmanstein.com


                                                 1
Case 2:06-cv-05455-MCA-AME Document 731 Filed 12/23/19 Page 2 of 2 PageID: 10760




                                     T. (201) 488-8200
                                     F. (201) 488-5556

  Dated: December 23, 2019.




                                       2
